DETAILED ACTION
Papers filed on 07/29/2021 have been received.  In view of the amendment, pending claims 1-4, 6. 8-12, 14 and 16 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor device comprising: a main circuit component; and a spare circuit component comprising a plurality of spare elements, and the spare circuit component electrically coupled to the main circuit component to change a function of the main circuit component, wherein each of the plurality of spare elements is configured to comprises a cutoff part to block a source voltage supply, wherein the cutoff part of a spare element electrically coupled to the main circuit component for a change in the function of the main circuit component is electrically coupled to a source voltage supply terminal, and wherein each of the spare elements comprises: at least one gate line traversing an active area formed on a semiconductor substrate; a source line formed on one side of each of the at least one gate line, and comprising the cutoff part; a drain line formed on the other side of each of the at least one gate line; and the cutoff part configured to electrically separate the source line and the source voltage supply terminal.     The prior art of record also fails to teach or suggest a semiconductor memory apparatus comprising: a main circuit component comprising a core circuit component; and a spare circuit component comprising a plurality of spare elements, and the spare circuit component electrically coupled to the main circuit component to change a function of the main circuit component, wherein each of the plurality of spare elements is configured to comprises a cutoff part to block a source voltage supply, wherein the cutoff part of a spare element electrically coupled to the main circuit component for a change in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/10/2021

/SON L MAI/Primary Examiner, Art Unit 2827